

115 HR 7042 IH: Combustion Avoidance along Rural Roads Act
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7042IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Mr. LaMalfa introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo exempt certain wildfire mitigation activities from certain environmental requirements, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Combustion Avoidance along Rural Roads Act or the CARR Act. 2.Exemption of certain wildfire mitigation activities from certain environmental requirements (a)In generalWildfire mitigation activities of the Secretary of the Interior and the Secretary of Agriculture may be carried out without regard to the provisions of law specified in subsection (b).
 (b)Provisions of law specifiedThe provisions of law specified in this section are all Federal, State, or other laws, regulations, and legal requirements of, deriving from, or related to the subject of, the following laws:
 (1)Section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)). (2)The Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 (c)Wildfire mitigation activityFor purposes of this section, the term wildfire mitigation activity— (1)is an activity conducted on Federal land that is—
 (A)under the administration of the Director of the National Park System, the Director of the Bureau of Land Management, or the Chief of the Forest Service; and
 (B)within 500 feet of any permanent or temporary road, as measured from the center of such road; and (2)includes forest thinning, hazardous fuel reduction, prescribed burning, and vegetation management.
				